                  Case: 5:21-mj-01142-KBB Doc #: 1-1 Filed: 05/03/21 1 of 1. PageID #: 3
AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District of &ROXPELD                              5:21mj1142

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No.
                   John Douglas Wright                              )
                     DOB: 12/31/1966                                )
                                                                    )
                                                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021             in the county of                              in the
                         LQWKH'LVWULFWRI      &ROXPELD , the defendant(s) violated:
             Code Section                                                     Offense Description
        18 U.S.C. § 1752(a)(1)(2), and (4)(Engaging in Physical Violence in a Restricted Building or
        Grounds),
        40 U.S.C. § 5104(e)(2)(D) and (G)(Disorderly Conduct and Parading, Demonstrating, or Picketing),
        18 U.S.C. § 231(a)(3)(Obstruction of Law Enforcement During Civil Disorder),
        18 U.S.C. § 1512(c)(2)(Obstruction of Justice/Congress),
        18 U.S.C. § 1001(False Statement to Federal Agents).

         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                              Complainant’s signature

                                                                                    Timothy M. Alvord, Special Agent
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH

Date:             04/2/2021
                                                                                               Judge’s signature

City and state:                         :DVKLQJWRQ'&                  5RELQ00HULZHDWKHU, U.S. Magistrate Judge
                                                                                              Printed name and title
